

Exhibit 10.2
AMENDMENT NO. 1


 
This AMENDMENT NO. 1., dated as of July 10, 2006 (this “Amendment”), to the
Existing Credit Agreement is among TRIBUNE COMPANY, a Delaware corporation (the
“Borrower”), the Agent, certain of the Lenders and the Issuing Banks
(capitalized terms used herein have the meanings set forth in, or are defined by
reference in, Article I below).
 
W  I  T  N  E  S  S  E  T  H:
 
WHEREAS, the Borrower, the Initial Lenders, the Initial Issuing Banks and
Citicorp North America, Inc., as the administrative agent (the “Agent”), are
parties to an Amended and Restated Credit Agreement, dated as of June 27, 2006
(as amended, supplemented, amended and restated or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”, and as amended by this
Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrower has requested that the Lenders and the Issuing Banks amend
certain provisions of the Existing Credit Agreement and the Lenders and the
Issuing Banks are willing, on the terms and subject to the conditions
hereinafter set forth, to amend such provisions of the Existing Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower, the Lenders, the Issuing Banks and the Agent
hereby agree as follows.


ARTICLE I
 
DEFINITIONS
 
SECTION 1.1.   Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural forms thereof):
 
“Agent” is defined in the first recital.
 
“Amendment” is defined in the preamble.
 
“Amendment No. 1 Effective Date” is defined in Article III hereof.
 
“Borrower” is defined in the preamble.
 
“Credit Agreement” is defined in the first recital.
 
“Existing Credit Agreement” is defined in the first recital.
 
SECTION 1.2.   Other Definitions. Terms for which meanings are provided in the
Existing Credit Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Amendment with such meanings.
 
 

--------------------------------------------------------------------------------


 
    ARTICLE II  
 
 
AMENDMENT
 
Effective on and subject to the occurrence of the Amendment No. 1 Effective
Date, the definition of “Eurodollar Rate” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:
 
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum appearing on
Moneyline Telerate Markets Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average of the rate per annum at which deposits in U.S.
dollars are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
and for a period equal to such Interest Period by (b) a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage for such Interest Period. If the
Moneyline Telerate Markets Page 3750 (or any successor page) is unavailable, the
Eurodollar Rate for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.08.
 
ARTICLE III  
 
CONDITIONS PRECEDENT
 
This Amendment shall become effective on the date (the “Amendment No. 1
Effective Date”) when each of the conditions set forth in this Article III shall
have been fulfilled to the satisfaction of the Agent.
 
SECTION 3.1.   Execution of Counterparts. The Agent shall have received
counterparts of this Amendment, duly executed and delivered on behalf of (i) the
Borrower, (ii) the Agent, (iii) the Required Lenders and (iv) the Issuing Banks.
 
SECTION 3.2.   Fees and Expenses. The Agent shall have received all reasonable
and documented fees and expenses, if any, due and payable pursuant to the Credit
Agreement.
 



--------------------------------------------------------------------------------


 
ARTICLE IV  
 
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders, the Issuing Banks and the Agent to enter into
this Amendment, the Borrower hereby represents and warrants as follows:
 
(a)     The representations and warranties contained in Section 4.01 of the
Existing Credit Agreement (except the representations set forth in the last
sentence of clause (e)(i) thereof and in clause (f) thereof) are correct in all
material respects, before and after giving effect to this Amendment (unless
stated to relate solely to an earlier date, in which case such representations
and warranties are correct as of such earlier date).
 
(b)     As of the date hereof, no Default exists or has occurred and is
continuing.
 
ARTICLE V


 
MISCELLANEOUS PROVISIONS
 
SECTION 5.1.   Full Force and Effect; Limited Amendment. Except as expressly
provided herein, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the Notes
shall remain in full force and effect in accordance with their respective terms
and are in all respects hereby ratified and confirmed. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended hereby and shall not be deemed to be an amendment to or
modification of any other term or provision of the Existing Credit Agreement,
any Note or of any transaction or further or future action on the part of the
Borrower which would require the consent of any of the Lenders and/or the
Issuing Banks under the Existing Credit Agreement or the Notes.
 
SECTION 5.2.   Loan Document. This Amendment is executed pursuant to the
Existing Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including, without limitation, Article VIII thereof.
 
SECTION 5.3.   Fees and Expenses. The Borrower agrees to pay those reasonable
and documented fees payable to the Agent in connection with this Amendment and
all other reasonable and documented out-of-pocket expenses incurred by the Agent
in connection with the preparation, negotiation, execution and delivery of this
Amendment and the documents and transactions contemplated hereby, including the
reasonable and documented fees and disbursements of Mayer, Brown, Rowe & Maw
LLP, as counsel for the Agent.
 
SECTION 5.4.   Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.
 
SECTION 5.5.   Execution in Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
 
 

--------------------------------------------------------------------------------


 
 
SECTION 5.6.   Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Amendment.
 
SECTION 5.7.   Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
SECTION 5.8.   Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective partners or officers thereunto duly authorized as of the day
and year first above written.


                    TRIBUNE COMPANY


 
                    By: /s/ Chandler Bigelow 
                                               Name: Chandler Bigelow
                                               Title:  Vice President &
Treasurer
 


 
                   CITICORP NORTH AMERICA, INC., as Agent
 
 
                   By: /s/ Anish M. Shah 
                       Name: Anish M. Shah
                       Title: Vice President




 
             LENDERS
 
                     CITICORP NORTH AMERICA, INC.
 
                   By: /s/ Anish M. Shah 
                                         Name: Anish M. Shah
                                                      Title: Vice President
 


 
                    MERRILL LYNCH CAPITAL CORPORATION
                                                    By: /s/ Nancy E. Meadows 
                                                      Name: Nancy E. Meadows
                                                        Title: Vice President
 


 
                    JPMORGAN CHASE BANK, NATIONAL
                          ASSOCIATION
 
 
                                                    By: /s/ James L. Stone 
                                                               Name: James L.
Stone
                                                        Title: Managing Director
 


 



--------------------------------------------------------------------------------



                    BANK OF AMERICA, N.A.
 
                    By: /s/ Todd Shipley 
                Name: Todd Shipley
                Title: Senior Vice President
 


 
                    MORGAN STANLEY BANK
 
                     By: /s/ Daniel Twenge 
                Name: Daniel Twenge
                Title: Authorized Signatory
 


 
                    THE BANK OF TOKYO-MITUBISHI UFJ, LTD.,
                        CHICAGO BRANCH
 
                    By: /s/ Tsuguyuki Umene 
                Name: Tsuguyuki Umene
                Title: Deputy General Manager
 


 
                    THE ROYAL BANK OF SCOTLAND PLC
 
                    By: /s/ Andrew Wynn 
                Name: Andrew Wynn
                Title: Managing Director
 


 
                    SUNTRUST BANK
 
                    By: /s/ Kip Hurd  
                Name: Kip Hurd
                Title: Director
 


 
                    WACHOVIA BANK, N.A.
 
                    By: /s/ Joe Mynatt  
                Name: Joe Mynatt
                Title: Director
 



--------------------------------------------------------------------------------



                    THE NORTHERN TRUST COMPANY
 
                    By: /s/ Peter J. Hallan 
                Name: Peter J. Hallan
                Title: Vice President
 


 
                    FIFTH THIRD BANK (CHICAGO)
 
                    By: /s/ Joseph A. Wernhoff 
                Name: Joseph A. Wernhoff
                Title: Vice President
 


 
                    UBS LOAN FINANCE LLC
 
                    By: /s/ Richard L. Tavrow 
                Name: Richard L. Tavrow
                Title: Director
 


 
                    By: /s/ Irja R. Otsa  
                Name: Irja R. Otsa
                Title: Associate Director
 


 
                    U.S. BANK NATIONAL ASSOCIATION
 
                    By: /s/ Gail F. Scannell 
                Name: Gail F. Scannell
                Title: Vice President
 


 
                    NATIONAL CITY BANK OF THE MIDWEST
 
                    By: /s/ Derek R. Cook 
                Name: Derek R. Cook
                Title: Vice President
 


 

--------------------------------------------------------------------------------



             ISSUING BANKS
 


                    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
                    By:/s/ James L. Stone 
                Name: James L. Stone
                Title: Managing Director











